Citation Nr: 1539749	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for constricted peripheral vision, claimed as secondary to service connected traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2003 until August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.


REMAND

The Veteran had multiple traumatic brain injuries (TBI) while serving in the United States Marine Corps, and is currently service connected for her TBI disabilities at a 40 percent disability rating.  She has a loss of peripheral vision that she asserts is secondary to her TBI disability.

An April 2009 neuro-ophthalmology consultation noted that the Veteran had some peripheral vision field disturbance symptoms that may be TBI related.  On VA examination in January 2010, the diagnoses included mild traumatic brain injury with mild cognitive dysfunction; post-concussion headaches; peripheral field disturbance; and depression which is not related to the traumatic brain injury.  

The Veteran had a VA examination in January 2013 that was conducted by an optometry student.  He concluded that the Veteran's loss of peripheral vision is due to her post-traumatic stress disorder (for which she is not service connected) and not her TBI disability.  Specifically, he stated that the media, retina, and optic nerve were normal in the Veteran, and that the field loss is not consistent with field loss found in pathway disease.  Rather, the examiner stated that her field loss is consistent with hysterical or psychological vision loss.  This opinion was inadequate.  First, the examiner did not fully explain why the Veteran's PTSD would be responsible for the loss of her peripheral vision.  In addition, the possibility of aggravation was not considered and discussed.  Accordingly, a new examination is warranted.  The Veteran has also submitted various articles discussing how TBIs can result in the loss of peripheral vision.  These articles should be considered upon remand.  Any outstanding records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding records related to the Veteran's vision.  

2.  After the above has been completed, schedule the Veteran for an examination by a VA ophthalmologist to determine the nature and etiology of her peripheral vision disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should indicate whether it is at least as likely as not that the Veteran's peripheral vision disability (i.e., a 50 percent or higher degree of probability) was caused or aggravated by the Veteran's service-connected TBI disability?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to her TBI disability.  

If the examiner finds that the Veteran's loss of peripheral vision is caused by her PTSD or other mental health disability, a medical explanation should be given.  

In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  All evidence of record should be considered, including VA medical records and the articles submitted by the Veteran concerning TBIs and the loss of peripheral vision.  The Veteran's lay statements should be considered along with the other evidence.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  Thereafter, readjudicate the Veteran's claims in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


